Citation Nr: 1010053	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether vacatur of the April 20, 2006 decision of the Board 
of Veteran's Appeals that denied the Veteran's claims for 
entitlement to an effective date earlier than November 5, 
2002, for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to 
January 1947.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that awarded a TDIU from November 5, 2002.

FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2006, two weeks prior to the 
Board's April 20, 2006 decision that denied the Veteran's 
claim for entitlement to effective date earlier than November 
5, 2002, for a TDIU.

2.  Because the Veteran died prior to the Board's April 20, 
2006 decision, the April 20, 2006 decision was not in accord 
with due process.

3.  Because the Veteran died during the course of the appeal, 
the Board does not have jurisdiction to adjudicate the merits 
of the underlying claim.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board does not have 
jurisdiction to adjudicate the claim on appeal; and, vacatur 
of the Board's April 20, 2006 decision that denied the 
Veteran's claim for entitlement to an effective date earlier 
than November 5, 2002, for a TDIU is warranted.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.904 (2009).


VACATUR AND DISMISSAL

On April 20, 2006, the Board issued a decision denying 
entitlement to an effective date earlier than November 5, 
2002, for a TDIU.   Unbeknownst to the Board, the Veteran had 
died on April [redacted], 2006, two weeks prior to the Board's 
decision. 

As a matter of law, Veterans' claims do not survive their 
deaths. Zevalkink v. Brown, 102 F.3d 1236. 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the 
death of the Veteran on April [redacted], 2006, the Board lacked 
jurisdiction to adjudicate the issue on appeal.  Accordingly, 
the April 20, 2006 Board decision is hereby VACATED.

Similarly, the Board must dismiss the underlying claim for 
entitlement to an effective date earlier than November 5, 
2002, for a TDIU for lack of jurisdiction. 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching the determinations above, the Board intimates no 
opinion as to the merits of the claim on appeal or any 
derivative claim brought by a survivor of the Veteran.  38 
C.F.R. § 20.1106.





ORDER

The Board's April 20, 2006 decision denying entitlement to an 
effective date earlier than November 5, 2002, for a TDIU is 
vacated.

The appeal is dismissed.


____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


